Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Request for Continued Examination filed 3/10/22
Claims 1-20 has been canceled.
Claims 21-40 have been amended.

Claims 21-40 are pending examination.
	
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
I.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

II.	Claims 21, 26, 29 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 



Claim Rejections - 35 USC § 103
III.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

IV.	Claims 21-22, 24-33, 35-38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al (USPN 7,353,192) in view of Bell et al (USPN 7,168,035).

a.	Per claim 21, Ellis et al teach a method comprising: 
displaying a first component images at a client device (col.3 line 46-col.4 line 33, col.8 lines 28-38, col.14 lines 14-26—first product/component displayed at client device); 
 
receiving, at the client device, a first selection of a first component image of the first set of component images, wherein the first component image represents a first physical object (col.14 lines 54-63, col.16 lines 5-16—receiving selection of first physical product representation having an image and configuration); 

determining a second set of component images, wherein each respective component image in the second set of component images represents a respective physical object (col.3 line 46-col.4 line 33, col.21 lines 5-13—determining secondary product representation associated with a physical sub-product and aftermarket product);

displaying the second component images at the client device (col.3 lines 46-67, col.14 line 54-col.15 line 6—display secondary product/component image); 

receiving, at the client device, a second selection of a second component image of the second component images (Figures 7-10, col.16 lines 17-35, col.16 line 61-col.17 line 32, col.18 lines 31-54—secondary product/component selection and configuration); and 

displaying, at the client device, a combination image based upon the first component image and the second component image (Figure 14, col.19 lines 8-col.20 line 18, col.20 line 22-col.21 line 4, col.21 lines 37-44—display combination image based on first and secondary product/component images and representations). 

Ellis et al teach the claim limitations as applied above and selecting physical sub-products or aftermarket products that are configurable with products for installation (col.20 line 39-col.21 line 4), yet fail to explicitly teach that the physical object is compatible with the first physical object represented by the first component image. However, Bell et al teach determining that the set of components are compatible with first component (col.2 lines 17-25, col.11 lines 4-22 and 43-51, col.11 line 62-col.12 line 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ellis et al and Bell et al for the purpose of determining and presenting components/accessories/aftermarket products that are compatible, which is a well-known technique to insure components appropriately match for effectively rendering customized products as requested by the client.
Claims 29 and 36 contain limitations that are substantially equivalent to claim 1 and is therefore rejected under the same basis.
b.	Per claim 22, Ellis et al and Bell et al teach the method of claim 21, Ellis et al further teach wherein the method further comprises: storing a reference to the first component image, the second component image, and the combination image within a memory location associated with a first user (col.6 lines 11-39, col.13 lines 47-56, col.21 lines 45-57—storage for product representations, aftermarket products, accessories and the combination product configuration; Bell et al: col.11 lines 4-22—storage for components).
Claims 33 and 38 contain limitations that are substantially equivalent to claim 22 and is therefore rejected under the same basis.
c.	Per claim 24, Ellis et al and Bell et al teach the method of claim 21, Ellis et al further teach wherein the method further comprises: displaying the first component attribute and the second component attribute in conjunction with the combination image at the client device (Figures 8 and 14, col.20 line 22-col.21 line 4, col.21 lines 37-44—displaying first product and secondary options and products with the combination image; Bell et al: col.10 lines 12-47, col.13 lines 38-59, col.18 lines 34-46—displaying component image and attribute).
Claim 30 contains limitations that are substantially equivalent to claim 24 and is therefore rejected under the same basis.
d.	Per claim 25, Ellis et al and Bell et al teach the method of claim 21, Ellis et al further teach wherein the first physical object is associated with a first price value, the second physical object is associated with a second price value, and the method further comprises: calculating a cumulative value based on the first price value and the second price value; and displaying the Figures 8-10, 13 and 14, col.16 line 61-col.17 line 13, col.21 lines 37-57, col.22 lines 35-45—calculating cumulative value based on pricing of the first and secondary products combined prices associated with the respective combined image configuration).  
Claims 31 and 40 contain limitations that are substantially equivalent to claim 25 and is therefore rejected under the same basis.
e.	Per claim 26, Ellis et al and Bell et al teach the method of claim 21, Ellis et al further teach wherein the first component image is associated with compatibility information, and wherein the physical object represented by the second component image is determined to be compatible with the physical object represented by the first component image based on the compatibility information (col.20 line 39-col.21 line 4—configurable and installable physical options and products; Bell et al: col.17 lines 48-56, col.18 lines 34-46—determination of compatibility between components).
Claim 35 contains limitations that are substantially equivalent to claim 25 and is therefore rejected under the same basis.
f.	Per claim 27, Ellis et al and Bell et al teach the method of claim 21, Bell et al  further teach wherein the method further comprises: presenting a set of filter criteria at the client device; receiving, at the client device, an identification of one or more filter criteria from among the set of filter criteria; and causing display of the first set of component images in response to the identification of the one or more filter criteria (col.24 lines 31-56, col.26 line 27-41—filtering components based on selected criteria).
g.	Per claim 28, Ellis et al and Bell et al teach the method of claim 21, Bell et al  further teach wherein the method further comprises: presenting a search interface at the client device; and receiving, at the client device, a selection within the search interface that identifies at least the first set of component images (col.16 lines 4-12—search interface).
Claims 32 and 37 contain limitations that are substantially equivalent to claim 28 and is therefore rejected under the same basis.

V.	Claims 23, 34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al (USPN 7,353,192) in view of Bell et al (USPN 7,168,035) and Bienias (US 2013/0132227).

Per claim 23, Ellis et al and Bell et al teach the method of claim 22, as applied above, yet fail to explicitly teach wherein the method further comprises: transmitting a message to a second user, the message including the reference to the first component, the second component, and the combination image. 
However, Bienias teaches the transmitting an internet message for furthering negotiations of the combined image of components (Figure 6, page 4 para 0038). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ellis et al, Bell et al and Bienias for the purpose of transmitting a message with the combined components allowing the combination image of components to be shared with and communicated to an additional user, which is a well-known technique in network communication.
Claims 34 and 39 contain limitations that are substantially equivalent to claim 23 and is therefore rejected under the same basis.



Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Norman (US 2011/0313878) – made-to-order digital manufacturing for products

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448